DETAILED ACTION
This is in response to applicant’s amendment/response filed on 11/16/2020, which has been entered and made of record. Claim(s) 1, 11 and 12 have been amended. Claim(s) 1-12 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotula et al. (US 20110222753) in view of Razzaque et al. (US 20110137156) and Pitz (US 20090292379).
Regarding claim 1, Kotula discloses A three-dimensional image processing apparatus (Kotula, “[0014] Referring to FIG. 1, an example teleradiology system 100 is shown. In some implementations, the image data may be used to produce a three-dimensional model that can be further manipulated and reformatted for generating two-dimensional (or three-dimensional) images”) comprising a processor programed to perform as (Kotula, [0035] Control section 13 includes at least program memory 131, CPU 132, and RAM 133. Program memory 131 is, for example, a nonvolatile memory and stores three-dimensional image processing program P. CPU 132 executes program P while using RAM 133 as a work region, whereby, as shown in FIG. 3, operation is performed as each function block of acquisition section 134, discrimination and separation section 135, image selection section 136, 3D-VR generation section 137, metadata 
an acquisition section that acquires three-dimensional image data including a three- dimensional image and metadata; a separation section that separates the three-dimensional image data acquired by the acquisition section into the three-dimensional image and the metadata (Kotula “[0031] The preprocessing module 312 may perform operations such as modifying image formats or extracting image information. For example, the preprocessing module 312 may use computed tomography (CT) to generate a three-dimensional model from the image data 302 (e.g., a series of two-dimensional images). As another example, the preprocessing module 312 may extract metadata (e.g., patient information, medical facility information) from or add metadata to one or more image data files”).
On the other hand, Kotula fails to explicitly disclose but Razzaque discloses a synthesis section that generates 3D volume rendering metadata by performing 3D volume rendering on the metadata separated by the separation section and generates synthesized data by synthesizing the 3D volume rendering metadata to the three-dimensional image, the synthesized data presenting a stereoscopic object in which a character string included in the metadata is placed stereographically on a surface of an object represented by the three-dimensional image (Razzaque, fig.35, “[0056] Some embodiments' volumetric visualizations (see, e.g., FIGS. 23-36D and related text) allow the physician to focus only on the critical elements of the procedure. Some embodiments show a stereoscopic 3D volume rendering of the CT image with its annotations, spatially registered to the ultrasound scan. [0076] The 3D visualizable medical data can include, without limitation, one or more of a CT scan, an MRI, other 3D preoperative imaging data, other volume data, segmented internal organs, segmented  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Razzaque and Kotula. That is, applying the 3D volume rendering of image with its annotation of Razzaque to the image and separated metadata of Kotula. The motivation/ suggestion would have been to allow the physician to focus only on the critical elements of the procedure, and an operator may see the annotations in the context of the visualizable medical data (Razzaque, [0056], [0096]).
On the other hand, Kotula in view of Razzaque fails to explicitly disclose but Pitz discloses a conversion section that converts the data into three-dimensional shape model data of an STL format by performing modeling with a polygon mesh (Pitz, “[0018] The preferred bone structure is comprised of an intimate mating surface at all points to the underlying defect whose surface has been measured by a 3d Volumetric Cat Scan. The scan is then converted into STL files where a computer converts such files into a virtual 3d model. The bony defect, once defined can be virtually restored by an acceptable computer program designed for such additions to any surface. The virtual bone restoration is converted into a solid model by allowing a cad/cam machine to fabricate the actual restoration using an algorithm that will drive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pitz into the combination of Kotula and Razzaque, to include all limitations of claim 1. That is, replacing the 3D volume data of Pitz with the 3D image and the 3D volume rendering metadata of Kotula and Razzaque, and applying the conversion section of Pitz to the synthesized data of Kotula and Razzaque, therefore, a conversion section that converts the synthesized data into three-dimensional shape model data of an STL format by performing modeling with a polygon mesh with respect to the three-dimensional image and the 3D volume rendering metadata. The motivation/ suggestion would have been The virtual bone restoration is converted into a solid model by allowing a cad/cam machine to fabricate the actual restoration using an algorithm that will drive such machine (Pitz, [0018]).
Regarding claim(s) 11, it is interpreted and rejected for the similar reasons set forth in claim(s) 1.
Regarding claim(s) 12, it recites similar limitations as claim(s) 1, except that it recites A non-transitory tangible machine-readable medium having a three-dimensional image processing program, when executed by a computer, causing the computer to perform steps.
On the other hand, Kotula further discloses A non-transitory tangible machine-readable medium having a three-dimensional image processing program, when executed by a computer, causing the computer to perform steps (Kotula, “[0050] The apparatus can be implemented in a computer program product tangibly embodied in an information carrier, e.g., in .
Regarding claim 2, Kotula in view of Razzaque and Pitz discloses The three-dimensional image processing apparatus according to claim 1.
 Kotula further discloses the acquisition section acquires three-dimensional image data generated by a predetermined medical image diagnostic apparatus and including metadata (Kotula, “[0017] The medical facilities 204 may send images and orders for studying the images to the IO management system 202, as represented by arrows 210 and 212. The images may include representations of body parts such as x-rays, CAT scans, and MRIs. The images may also contain information, such as which medical facility sent the image, the number of images in the transmission, the patient name, and other patient demographic information. [0031] the preprocessing module 312 may use computed tomography (CT) to generate a three-dimensional model from the image data 302 (e.g., a series of two-dimensional images).”).
Regarding claim 7, Kotula in view of Razzaque and Pitz discloses The three-dimensional image processing apparatus according to claim 1.
Kotula further discloses the metadata represents information related to a patient or an examination (Kotula, “[0017] The images may also contain information, such as which medical facility sent the image, the number of images in the transmission, the patient name, and other patient demographic information.”).
Regarding claim 9, Kotula in view of Razzaque and Pitz discloses The three-dimensional image processing apparatus according to claim 1.
the metadata represents character string information (Kotula, “[0017] The images may also contain information, such as which medical facility sent the image, the number of images in the transmission, the patient name, and other patient demographic information.”).
Claim(s) 3, 4, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotula in view of Razzaque and Pitz, and further in view of Oh (US 20150206346).
Regarding claim 3, Kotula in view of Razzaque and Pitz discloses The three-dimensional image processing apparatus according to claim 1, wherein the metadata separated by the separation section, and the synthesis section synthesizes the 3D volume rendering metadata with the three-dimensional image separated by the separation section, has/have been disclosed.
On the other hand, Kotula in view of Razzaque and Pitz fails to explicitly disclose but Oh discloses a metadata selection section that selects predetermined metadata (Oh, “[0175] According to another exemplary embodiment, when a user selects a certain portion or object of the 3D medical image, the annotation inserting unit 120 may read annotation data associated with the selected portion or object, and insert the annotation data into the 3D medical image”. Therefore, the annotation inserting unit selects predetermined metadata based on the selection of a certain portion of the 3D medical image). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Oh into the combination of Razzaque and Pitz and Kotula, to include all limitations of claim 3. That is, applying the selecting of predetermined metadata of Oh to select the metadata separated by the separation section of Razzaque and Pitz and Kotula. The motivation/ suggestion would have been reproducing a medical image, which 
Regarding claim 4, Kotula in view of Razzaque and Pitz discloses The three-dimensional image processing apparatus according to claim 1, wherein the three-dimensional image separated by the separation section, and the synthesis section synthesizes the 3D volume rendering metadata based on the metadata separated by the separation section with the three-dimensional image, has/have been disclosed.
On the other hand, Kotula in view of Razzaque and Pitz fails to explicitly disclose but Oh discloses an image selection section that selects a predetermined three-dimensional image (Oh, “[0209] One of the plurality of 3D series images may be selected by automatic selection or based on a selection by a user and reproduced.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Oh into the combination of Razzaque and Pitz and Kotula, to include all limitations of claim 4. That is, applying the selecting of predetermined 3D image of Oh to select the 3D image separated by the separation section of Razzaque and Pitz and Kotula. The motivation/ suggestion would have been reproducing a medical image, which three-dimensionally provide an annotation and additional information in a 3D medical image (Oh, [0008]).
Regarding claim 6, Kotula in view of Razzaque and Pitz discloses The three-dimensional image processing apparatus according to claim 1. 
On the other hand, Kotula in view of Razzaque and Pitz fails to explicitly disclose but Oh discloses the three-dimensional image and the metadata conform to digital imaging and communication in medicine (DICOM) (Oh, “[0161] The communication unit 70 may transmit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Oh into the combination of Razzaque and Pitz and Kotula, to include all limitations of claim 6. That is, applying the DICOM of Oh to 3D image and metadata of Razzaque and Pitz and Kotula. The motivation/ suggestion would have been reproducing a medical image, which three-dimensionally provide an annotation and additional information in a 3D medical image (Oh, [0008]) and provide the system with stronger applicability and generality.
Regarding claim 10, Kotula in view of Razzaque and Pitz discloses The three-dimensional image processing apparatus according to claim 1, wherein the synthesis section further synthesizes the metadata separated by the separation section with the three- dimensional image separated by the separation section, has been disclosed.
 On the other hand, Kotula in view of Razzaque and Pitz fails to explicitly disclose but Oh discloses information other than the information represented by the metadata (Oh, “[0135] An annotation denotes information relating to an object. The annotation may include, for example, any one or more of information analyzed from an application, information obtained via image analysis, analysis information which relates to a lesion, information input by a user, and information input by an analyzer.” Therefore, for example, information input by a user corresponds to information other than metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Oh into the combination of Razzaque and Pitz .
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotula in view of Razzaque and Pit, and further in view of Oh (US 20150206346) and Ahmad (US 9298884).
Regarding claim 5, Kotula in view of Razzaque and Pitz and Oh discloses The three-dimensional image processing apparatus according to claim 4, wherein the three-dimensional image separated by the separation section, has been disclosed.
On the other hand, Kotula in view of Razzaque and Pitzand Oh fails to explicitly disclose but Ahmad discloses the image selection section selects a three-dimensional image representing a predetermined human body site (Ahmad, col.5, lines 33-36, “(iv) adapt or warp a 3D computer model of a body part (either selected automatically or selected manually) so that it better matches the corresponding body part of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ahmad into the combination of Razzaque and Pitz and Kotula and Oh, to include all limitations of claim 5. That is, applying the selecting of the 3D image of a predetermined human body site of Ahmad to select the 3D image separated by the separation section of Razzaque and Pitz and Kotula and Oh. The motivation/ suggestion would have been it better matches the corresponding body part of the patient (Ahmad, col.5, line 36).
(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotula in view of Razzaque and Pitz, and further in view of Mays et al. (US 20160267067).
Regarding claim 8, Kotula in view of Razzaque and Pitz discloses The three-dimensional image processing apparatus according to claim 1, wherein the synthesis section synthesizes information represented by the metadata separated by the separation section with the three-dimensional image separated by the separation section, has been disclosed.
On the other hand, Kotula in view of Razzaque and Pitz fails to explicitly disclose but Mays disclose the information represented by the metadata is arranged in a predetermined position in an image of an object surface represented by the three-dimensional image; and the predetermined position is a position apart from a target position in the image of the object surface by a predetermined distance (Mays, “[0114] For example, building 530 may be a particular physical object, face 530A may be a particular face on building 530 (for example, a wall), annotation 530B may be a particular annotation associated with face 530A, and offset 530C may indicate that an annotation representation representing annotation 530B should be displayed offset from a face representation of face 530A by a position and distance indicated by offset 530C, similar as described regarding FIGS. 6A-6B.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mays into the combination of Razzaque and Pitz and Kotula, to include all limitations of claim 8. That is, applying the annotation position arrangement of Mays to arrange the annotation of Razzaque and Pitz and Kotula. The motivation/ suggestion would have been The parameters of an annotation offset may be highly configurable (Mays, [0117]).
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
The applicant submits: In Figs. 35A and 35B of Razzaque, textual information 3560 appears to overlap with a part of veins 3562. However, Razzaque merely discloses that textual information 3560 and veins 3562 are displayed simultaneously on display 320. Razzaque does not teach that textual information 3560 is attached to the surface of veins 3562, and then veins 3562 on which textual information 3560 is attached is displayed on display 320 (Remarks, page 8, 4th paragraph). According to Razzaque’s paragraph [0093], textual information 3560 is displayed on display 320 such that textual information 3560 is positioned in front of vein 3652 (Remarks, page 8, 5th paragraph).
The examiner respectfully disagrees. The amended claim 1 discloses “a character string included in the metadata is placed stereographically on a surface of an object represented by the three-dimensional image”, however, the textual information is attached to the surface of an object is not included in the amendment. Actually, in fig. 35A&B, the annotation is partly placed on the surface of an object in the 3D medical image, thus, Razzaque still reads on the synthesis section in claim 1 of the instant application.
The applicant submits: Razzaque’s system 300 has the above-mentioned functions to achieve a purpose of assisting the surgery by a surgeon. Id. at paragraphs [0003]-[0005] and [0093]. If textual information 3560 were attached to the surface of veins 3562, it would be hard for the surgeon to see veins 3562. It becomes difficult for the surgeon to accurately perform surgery even if veins 3562 is rendered in focus and textual information 3560 is rendered out of focus on display 3520 (Remarks, page 8, 6th paragraph). Razzaque does not also give any motivation to a person skilled in the art to synthesize textual information 3560 with veins 3562 th paragraph).
The examiner respectfully disagrees. There is no evidence shows the textual information makes it’s hard for the surgeon to see veins or other objects in the medical image. The motivation/ suggestion of combining Kotula and Razzaque would have been to allow the physician to focus only on the critical elements of the procedure, and an operator may see the annotations in the context of the visualizable medical data (Razzaque, [0056], [0096]). In other words, the annotation in the context of the visulizable medical data is desirable and helpful in that annotation provides extra information to an operator. 
The remaining of applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        1/21/2021